Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-21, 23 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 14, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claim 1 recites: ”an elastic means (30).” The elastic means (30) is described in the specification as a plurality of springs.  

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 recites: “a drive member” in line 3.  A turbine is disclosed as a drive member.  
Claim 1 recites: “a first elastic element (16).”  The first elastic element is described in the speciation as a rod.
	Claim 1 recites: “a second elastic element (30).” The elastic means (30) is described in the specification as a plurality of springs.  
Claim 24 recites: “a drive member” in line 5.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “damping means” in claim 1. Note the further structure, materials, or acts of: “a mass,” “elastic means,” “first elastic element.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 22 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “elastic means (30, 30’)” in line 16 and “a second elastic elements (30, 30’) in lines 16-17. Applicant’s use of 35 USC §112(f) invoking language has caused confusion with respect to the claimed elements.  The examiner is requesting Applicant to clarify the claimed: damping means 15, elastic means 30, and second elastic element 30.  
Similarly, independent claim 24 recites inter alia, “elastic means (30, 30’) and “at least a second elastic element (30)”.  Applicant is requested to resolve the overlap exemplified by: “said elastic means (30, 30’) comprise at least a second elastic element (30)” from line 16.
For purposes of examination, the first and second elastic means 30 are interpreted to be different springs and not the same spring.  
Claims 2-8, 22, 25-26 each depend from either  indefinite claim 1 or 24 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.

For claim 2, “the radial extension” and “the axial extension” are not previously set forth in claim 1 or claim 2 and therefore lack antecedent basis.  For purposes of examination, “the radial extension” is deemed to be the portion of the first section extending mainly radially with respect to the axis, and the axial extension” is deemed to be the portion of the second section extending mainly parallel to the axis.
For claim 5, line 3, “its” is presumed to be the “second elastic element,” but until clarified the use of it remains unclear.  
In claim 6, line 2, “it” is used presumably to refer to the rotor of the preamble, but until clarified it is unclear what “it” is referring to.
Similar for claim 22, line 1, “it” is used presumably to refer to the hover-capable aircraft of the preamble, but until clarified it is unclear what “it” is referring to.
Also, for claim 24, line 10, “it” is used presumably to refer to the method, but until clarified it is unclear what “it” is referring to.
Similar for claim 25, line 1, “it” is used presumably to refer to the method, but until clarified it is unclear what “it” is referring to.

Allowable Subject Matter
Claims 1-8, 22 and 24-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  	
United States Patent No. 4,255,084 (Mouille et al. hereinafter) teaches a rotor for a hover-capable aircraft, comprising: a hub 1 rotatable about a first axis A and , in turn, comprising a plurality of inherent blades, a mast 11 connectable to a drive member of the aircraft and operably connected to the hub 1 (see FIG. 2) to drive the hub in rotation about the axis A; and damping means to dampen the transmission of vibrations to the mast 11, which comprises a mass 8 designed to oscillate, in use, in a plane transversal to the axis A so as to contain, in use, the flexural vibrations of the mast 11 generated by rotation of the blades (see col. 4, lines 55-64), the damping means further comprising elastic means 16 possessing a desired stiffness along the axis and operability connected to the mass 8 to contain, in use, the vibration of the mast along said axis A; said damping means further comprising a first elastic element 9 supported by the mast 11 (see FIG. 2) and designed to flexurally oscillate in a plane transversal to the axis A.
	Absent from the disclosure is the use of the elastic means between the mass and the first elastic element as well as a second elastic element in a serpentine-like shape.  
	The serpentine-like shape of the elastic means may be an obvious change to the coil spring of Mouille et al. However, the placement of the elastic means between the mass and the first elastic element 9 would not be obvious since the Mouille et al. references attaches the weight 8 to the element 9 directly.  
 
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
French Patent Publication No. FR 2,568,647 A1 is cited for teaching a vibration isolator for a helicopter having a pendulum rod 3 with a weight 11 movable to tune the frequency of the rod 3 and leaf springs 7 connecting the spherical bearing 5 to the outer ring 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799